DETAILED ACTION
This Office Action is response to the remark filed on 04/18/2022.
Claims 1-2, 4-8, 10-14, 16-22, 24-28 are allowed.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 04/18/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting
Terminal Disclaimer filed on 04/18/2022 has been approved.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 1, 11 and 20, Rathod (U.S. 20180350144) discloses that server module 153 also identifies monitored or tracked current location or place of user's device 200 or identifies entered and stays in geo-fence boundary at the time of sending of scanned or photo of receipt 985, identifying or recognizing unique business name 975, place or location 976, date & time of purchase 977, amount of purchase, quantity names and details 978 of one or more products or services 425 or 908 or 965 from received scanned or photo of receipt 985 based on object recognition and Optical Character Recognition (OCR) technologies; Black et al. (U.S. 20180093186) disclose graphical content can be integrated directly into the virtual-reality content being interacted by the user, so that the graphical content appears native to the application or current content; and Bennett et al. (U.S. 20140002444) disclose a virtual feature associated with an interaction zone is activated in accordance with activation criteria provided by the controlling application and is deactivated in accordance with deactivation criteria provided by the controlling application.  However, none of the prior art, taken in combination or alone, disclose the one or more applications are represented in the virtual version of the real-world space with an application graphical representation of the one or more applications, wherein a user that interacts with the application graphical representation receives application media content from the one or more applications; responsive to detecting a user device entering a trigger zone associated with the one or more applications, activate the one or more applications and send a minimum amount of the application graphical representation to the user device via a wireless network; responsive to detecting user interaction with the application graphical representation, signal the user device to download a minimum amount of application data and provide the minimum amount of application data to the user device; and responsive to detecting the minimum amount of application data has been downloaded, determine two or more media streams, wherein determining the two or more media streams signals the one or more servers to perform heavy-load computational tasks on respective application media content to be delivered to the user device.
For claims 2-10 and 12-19, the claims are dependent on claims 1 and 11 respectively.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  07/13/2022